UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1069


JOHN JAY HUMPHREY,

                Plaintiff - Appellant,

          v.

COURT CLERK OF U.S. SUPREME COURT,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:11-cv-01411-AJT-JFA)


Submitted:   May 31, 2012                     Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Jay Humphrey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Jay Humphrey appeals the district court’s order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      Humphrey v. Court Clerk of U.S. Supreme Court,

No.   1:11-cv-01411-AJT-JFA    (E.D.      Va.   filed   Jan.    4,    2012,   and

entered Jan. 5, 2012).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and    argument     would   not    aid    the

decisional process.



                                                                       AFFIRMED




                                     2